******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   CATHERINE LEDERLE v. STEVAN SPIVEY
               (AC 35382)
         DiPentima, C. J., and Alvord and Harper, Js.
       Argued May 19—officially released July 29, 2014

 (Appeal from Superior Court, judicial district of
Stamford-Norwalk, Abery-Wetstone, J. [dissolution
    judgment]; Emons, J. [motion to open].)
Paul Greenan, for the appellant (defendant).
  Norman A. Roberts II, with whom was Tara C. Dugo,
for the appellee (plaintiff).
                          Opinion

   PER CURIAM. The defendant, Stevan Spivey, appeals
from the denial of his motion to open the judgment of
the trial court dissolving his marriage to the plaintiff,
Catherine Lederle. On appeal, the defendant claims that
the court: (1) improperly held a portion of the hearing
on the motion to open in chambers and off the record;
and (2) abused its discretion by deciding the motion to
open, which was based on a claim of fraud and therefore
involved a question of material fact, without the benefit
of sworn testimony or other evidence. We affirm the
judgment of the trial court.
   The record reveals the following relevant facts and
procedural posture. The parties were married in Darien
on December 31, 1998. One child was born of the mar-
riage in 2000. Thereafter, the marriage broke down irre-
trievably, and, in March, 2005, the plaintiff commenced
an action seeking to dissolve the marriage. On May 2,
2007, the court, Abery-Wetstone, J., rendered a judg-
ment of dissolution. As part of this decision, the court
acknowledged the plaintiff’s claim that she needed to
move to Virginia in order to remain competitive in her
employment with Lexmark, and found that it was in
the best interest of the child to relocate with her to
Virginia. The defendant appealed from the judgment,
arguing, inter alia, that the court improperly permitted
the plaintiff to relocate with their minor child to Vir-
ginia. We affirmed the judgment of the court, and our
Supreme Court denied certification to appeal. Lederle
v. Spivey, 113 Conn. App. 177, 965 A.2d 621, cert. denied,
291 Conn. 916, 970 A.2d 728 (2009).
   The defendant subsequently filed an amended motion
to open the judgment, in which he claimed that ‘‘[t]he
plaintiff, in her trial testimony committed fraud with
respect to the issue of her Lexmark employment and
specifically whether or not same was available in Vir-
ginia on the dates testified to. . . . [The] plaintiff had
a continuing duty to disclose the status of her job situa-
tion with Lexmark after [the May 2, 2007] judgment [of
the trial court], and before the Appellate Court issued
a memorandum of decision in [March] 2009. . . .
[S]uch fraud was with respect to a material fact or facts
which ultimately led to [the trial] court’s conclusion that
[the] plaintiff and the minor child should be permitted to
relocate from the state of Connecticut to the state of
Virginia for primarily employment purposes.’’
   The court, Emons, J., heard oral argument on the
motion and, after receiving a memorandum of law from
counsel for each party in support of their position,
issued a memorandum of decision denying the motion
to open on January 28, 2013. In reaching its decision,
the court found that ‘‘[a]fter the May 2, 2007 judgment,
on June 5, the plaintiff lost her employment at Lexmark.
. . . On or about August 20, 2007, the plaintiff relocated
to Virginia and at or about the same time, began a new
job at Xerox, also located in Virginia.’’ The court noted
that Judge Abery-Wetstone ‘‘found numerous reasons
why relocation was in the best interest of the minor
child’’ and that no single factor controlled the decision
of the court. On the basis of the foregoing, the court
held that ‘‘while the plaintiff did have a duty to disclose
that she lost her Lexmark job and procured a new one
at Xerox, prior to the Appellate [Court’s] decision, her
failure to disclose does not constitute fraud.’’ The defen-
dant appealed.1
  We first examine the defendant’s claim that the court
improperly held a portion of the hearing on the motion
to open in chambers and off the record. We conclude
that as a result of an inadequate record, we cannot
review the defendant’s claim on appeal.
   The defendant claims that the hearing on the motion
to open began and concluded in chambers. It is the
responsibility of the appellant to provide an adequate
record for review, and ‘‘[o]ur role [on appeal] is not to
guess at possibilities, but to review claims based on a
complete factual record developed by the trial court.’’
(Internal quotation marks omitted.) McCarthy v. Cadl-
erock Properties Joint Venture, L.P., 132 Conn. App.
110, 118, 30 A.3d 753 (2011); see also Practice Book
§ 61-10. Here, the only evidence in the record relating
to an in-chambers discussion is a passing reference that
counsel had ‘‘spoke[n]’’ with the judge in chambers.
The context and timing of that statement, however,
does not establish that the in-chambers discussion took
place immediately prior to the hearing on the motion
to open, nor does it establish that the court heard or
decided the motion on the basis of that discussion.2 In
addition, the record does not establish that there was
another in-chambers discussion following the conclu-
sion of the hearing before the court.3 ‘‘It is not an appro-
priate function of this court, when presented with an
inadequate record, to speculate as to the reasoning of
the trial court or to presume error from a silent record.’’
(Internal quotation marks omitted.) Clelford v. Bristol,
150 Conn. App. 229, 236,       A.3d     (2014). As we are
left to speculate as to the existence and nature of these
alleged in-chambers discussions, we decline to review
the defendant’s claim.4
  We next turn to the defendant’s claim that the court
abused its discretion by deciding the motion to open
without the benefit of sworn testimony or other evi-
dence. This argument is unpersuasive.
   Ordinarily, our review of a trial court’s ruling on a
motion to open a judgment is limited to a determination
of whether the trial court acted unreasonably and in
clear abuse of its discretion. Unifund CCR Partners v.
Schaeppi, 140 Conn. App. 281, 286–87, 59 A.3d 282
(2013). ‘‘When, however, the trial court draws conclu-
sions of law, our review is plenary and we must decide
whether its conclusions are legally and logically correct
and find support in the facts that appear in the record.’’
(Internal quotation marks omitted.) Stratford v. Win-
terbottom, 151 Conn. App. 60, 68,       A.3d      (2014).
It is also well established that ‘‘[w]hen a trial court
reaches a correct outcome, but on grounds that cannot
be sustained, [this court has] repeatedly upheld the
court’s judgment if there are other grounds to support
it.’’ Kalas v. Cook, 70 Conn. App. 477, 482, 800 A.2d
553 (2002).
   Here, the defendant prefaced his motion to open on
the legal theory that the plaintiff had a continuing duty
to disclose any ‘‘substantial change of circumstances’’
following the judgment of the trial court and during the
pendency of the appeal, and that her failure to do so
constituted fraud. Both parties proceeded to present
the case to the trial court under this theory and cited
to Weinstein v. Weinstein, 275 Conn. 671, 882 A.2d 53
(2005), and Billington v. Billington, 220 Conn. 212, 595
A.2d 1377 (1991), as the relevant legal authority for that
theory. On the basis of the parties’ representations, the
court, in its denial of the motion to open, held that
‘‘while the plaintiff did have a duty to disclose that she
lost her Lexmark job and procured a new one at Xerox,
prior to the Appellate [Court’s] decision, her failure to
disclose does not constitute fraud.’’
   A review of Weinstein and Billington reveals no sup-
port for the theory of a continuing duty to disclose any
material change in circumstances during an appeal of
a judgment of dissolution. Instead, these cases merely
establish a ‘‘continuing duty to disclose pertinent finan-
cial information’’ until the judgment of dissolution is
final. Weinstein v. Weinstein, supra, 275 Conn. 695–98;
see id., 698 (‘‘extending the duty to disclose [pertinent
financial information] until the judgment is final essen-
tially is mandated by our determination in Billington v.
Billington, supra, 220 Conn. 220–22’’ [emphasis added;
internal quotation marks omitted]). Consequently, the
defendant’s motion to open based on fraud, which was
exclusively predicated upon the plaintiff’s alleged fail-
ure ‘‘to disclose the status of her job situation with
Lexmark after [the trial court’s] judgment [of dissolu-
tion] . . . and before the Appellate Court [rendered
judgment],’’ fails as a matter of law. (Emphasis added.)
We therefore affirm the judgment of the trial court.
      The judgment is affirmed.
  1
     The defendant filed his appeal on January 31, 2013. On March 14, 2013,
he filed a motion for articulation, which the court, Emons, J., denied on
March 26, 2013. The defendant filed a motion for review of the denial before
the Appellate Court on April 8, 2013. This court granted the motion for
review, but denied the relief requested.
   2
     In fact, the colloquy between the court and the defendant’s counsel at
9:55 a.m. suggests that the in-chambers discussion took place on an earlier
date and primarily involved the parties selecting a date for argument and
estimating the length of argument.
  ‘‘The Court: Lederle [versus] Spivey.
  ‘‘[The Defendant’s Counsel]: That’s ready, Your Honor.
  ‘‘Unidentified: That’s ready, Your Honor.
   ‘‘The Court: Okay, I believe that that is here with me.
   ‘‘[The Defendant’s Counsel]: It is. We actually started [the matter] before
you, and then we spoke with you in chambers.
   ‘‘The Court: That’s right.
   ‘‘[The Defendant’s Counsel]: And we chose today’s date.
  ‘‘The Court: I do recall that. It’s going to probably be at least a half an hour?
  ‘‘[The Defendant’s Counsel]: Sure.
  ‘‘The Court: So if you want to just—
  ‘‘[The Defendant’s Counsel]: Okay, thank you.
  ‘‘The Court: —make yourselves busy.
  ‘‘[The Defendant’s Counsel]: Thank you.’’
   3
     The defendant claims that ‘‘[d]espite Judge Emons indicating that the
hearing would continue on or before 1 p.m. on that same day, the record
goes cold. Instead, the hearing concluded behind closed doors, with no
court reporter and neither party being present.’’ Our review of the record,
however, merely reveals that the parties’ hearing before the court concluded
as follows:
  ‘‘The Court: Okay. What would you like me to do? Do you want me to
take a recess and read these things?
  ‘‘[The Plaintiff’s Counsel]: I think that’s the first step.
  ‘‘[The Defendant’s Counsel]: Sure.
  ‘‘The Court: I’m happy to do that. Let me get back to the—
  ‘‘[The Defendant’s Counsel]: But I hope—I hope, well, I don’t know, I
mean I know—
  ‘‘The Court: Go ahead.
  ‘‘[The Defendant’s Counsel]: —it’s both decisions. It’s both—
  ‘‘The Court: Both decisions, yeah, absolutely. I have both of them. All right.
  ‘‘[The Defendant’s Counsel]: Thank you.
  ‘‘The Court: Let me—and I will definitely have that accomplished. I do
want to address this other matter, but I will definitely have that done before
one o’clock, so I can tell you—
  ‘‘[The Defendant’s Counsel]: Do you want all our—do you want our
stuff moved?
  ‘‘The Court: No.
  ‘‘[The Defendant’s Counsel]: Okay.
  ‘‘[The Plaintiff’s Counsel]: Thank you.
  ‘‘The Court: I don’t think I’ll need it.’’
  At that point, the court directed its attention to other court business.
   4
     Furthermore, even if these in-chambers discussions occurred and
involved the subject of the motion to open, the defendant’s counsel at the
time made no timely objection on the record to these in-chambers discus-
sions. The defendant has also failed to provide us with any relevant law to
establish that a judge’s decision to engage in an in-chambers discussion
on a civil matter with both parties’ counsel present constitutes an abuse
of discretion.